DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a lacquer protective layer” in line 14. It is unclear whether this is a protective layer of lacquer or if it is a layer protecting from lacquer. The examiner has interpreted any protective layer as reading on the claim.
Claim 1 recites “wherein subsequently thereto the glass surface is heated by means of the at last one laser beam of the laser”. It is unclear whether this is a second heating step or if this is the same heating step recited in line 5.
Claim 8 recites “preferably punctiform”. It is unclear whether the locations of heating must be punctiform.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over VERLINDEN et al. (US 5,871,879) in view of HORIE et al. (US 2018/0071881).
Verlinden teaches a glass surface of a glass is brought indirectly in contact with silver or silver salt or silver ions and is directly or indirectly heated by means of at least one laser beam of a laser in such a way that ion exchange of sodium ions from the soda-lime glass with silver ions of the silver ions or with silver ions from the silver or from the silver salt and deposition of silver ions of the silver ions in the region of the glass surface take place (col. 5 lines 28-32, col. 7 line 65 – col. 8 line 4). Verlinden teaches the glass surface is covered by a transfer carrier, which has a carrier layer, a layer of silver arranged thereon or applied thereto and a lacquer protective layer arranged thereon or applied thereto and covering the layer of silver, in such a way that the lacquer protective layer directly contacts the glass surface (col. 6 line 12 - col. 7 line 10).
Verlinden is silent to the glass being soda-lime glass.
Horie teaches a method of making LCD glass displays. Horie teaches that LCD displays can be made from soda-lime glass (para. 0064, 0106). It would have been obvious to one of ordinary skill in the art to try soda-lime glass in the method of 
Additionally, Horie teaches that glass surfaces treated with silver provide an antibacterial property (para. 0097).
Regarding claim 2, Verlinden teaches the glass is float glass (col. 1 line 46) which inherently have a bath side and an air side. Since float glass has only two sides, there exists only two options for the placement of the silver: either on the bath side or the air side. Therefore it would have been obvious to one of ordinary skill in the art to try applying the silver to the air side.
Regarding claim 4, Verlinden teaches the carrier layer is formed by plastics material or comprises plastics material (col. 1 lines 18-20, col. 3 lines 64-66).  
Regarding claim 6, Verlinden teaches the carrier layer is a film or a strip (col. 1 lines 18-20, col. 3 lines 64-66).  
Regarding claim 7, Verlinden teaches the heating may be performed by laser ablation (col. 12 lines 40-49) which inherently includes an areal or punctiform and/or a point-specific structure obtained in the region of the glass surface 
Regarding claim 8, Verlinden teaches the heating may be performed by laser ablation (col. 12 lines 40-49) which inherently includes heating glass surface at individual locations in succession in time that the individual locations overlap or do not overlap.  
Regarding claim 9, Verlinden teaches means of a pressure body the transfer carrier having the layer of silver is pressed by its protective layer, which covers the layer of silver, against the glass surface (col. 4 lines 39-41).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130.  The examiner can normally be reached on Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741